
	
		
		111th CONGRESS
		1st Session
		S. 573
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2009
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve the efficiency of customs and other services
		  at the Wild Horse, Montana port of entry.
	
	
		1.Improved customs services at
			 Wild Horse, Montana port of entryNotwithstanding any other provision of law,
			 the Secretary of Homeland Security, not later than 60 days after the date of
			 the enactment of this Act, shall—
			(1)designate Wild Horse, Montana as a port of
			 entry pursuant to chapter 223 of the Act of August 1, 1914 (19 U.S.C. 2);
			 and
			(2)assign sufficient U.S. Customs and Border
			 Protection personnel and allocate sufficient equipment to the port of entry at
			 Wild Horse, Montana to accept entries of merchandise, clear passengers, collect
			 duties, and enforce provisions of customs and related laws at such port of
			 entry for 24 hours per day.
			
